First Action Interview Office Action
This is in response to the Patent Application filed 4/16/2019 wherein claims 1-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (Claims 1-8) in the reply filed on 6/30/2021 is acknowledged.
Claims 9-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/30/2021.

Claim Objections
Claims 1-2 and 8 are objected to because of the following informalities:
“at least one of a pressure of the liquid and a volume of the liquid” (claim 1, line 5) is believed to be in error for - - at least one of a pressure of the liquid or the volume of the liquid - -;
“the interior” (claim 2, line 2) is believed to be in error for - - an interior - -; and
“in response to the liquid” (claim 8, line 5) is believed to be in error for - - in response to the liquid being pressurized - -.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2 and 4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,193,868. Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding Claim 1, US Patent No. 11,193,868 claims a method of non-destructively aging a solid rocket motor propellant grain (Claim 1, lines 1-2, comprising: applying a force to a surface of the solid rocket motor propellant grain via a liquid, wherein a deformation is formed on the surface of the solid 
Regarding Claim 2, US Patent No. 11,193,868 claims wherein the solid rocket motor propellant grain is a solid mass with an inner surface area defining a perforation in the interior of the solid rocket motor propellant grain (Claim 1, lines 2-4).
Regarding Claim 4, US Patent No. 11,193,868 claims connecting a conduit to a port of the solid rocket motor propellant grain (Claim 1, lines 5-6); moving the liquid in to the perforation, via the conduit, wherein the force applied to the surface in response to the liquid being moved into the perforation of the solid rocket motor propellant grain (Claim 1, lines 7-9); and measuring the pressure of the liquid (Claim 1, line 10).
Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 11,193,868. Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding Claim 3, US Patent No. 11,193,868 claims the invention as claimed and as discussed above. US Patent No. 11,193,868 further claims determining a lifespan of the solid rocket motor propellant grain based on at least one of the pressure of the liquid and the volume of the liquid (Claim 3, line 1-3).
Claims 5-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 11,193,868. Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding Claim 5, US Patent No. 11,193,868 claims the invention as claimed and as discussed above. US Patent No. 11,193,868 further claims wherein the liquid is pressurized in response to moving the liquid into the perforation, wherein the deformation is formed in response to the liquid being pressurized (Claim 5, lines 1-3).
Regarding Claim 6,
Regarding Claim 7, US Patent No. 11,193,868 claims the invention as claimed and as discussed above. US Patent No. 11,193,868 further claims wherein the liquid is moved into the perforation until the pressure of the liquid reaches a pre-determined value (Claim 1, line 6 and Claim 4, lines 6-7).
Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 11,193,868. Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding Claim 8, US Patent No. 11,193,868 claims the invention as claimed and as discussed above. US Patent No. 11,193,868 further claims calculating a value of mechanical property of the solid rocket motor propellant grain based upon the deformation, wherein the mechanical property comprises a bulk relaxation modulus (k) calculated using equation                     
                        k
                        =
                         
                        
                            
                                P
                            
                            
                                
                                    
                                        ∆
                                        V
                                    
                                    
                                        
                                            
                                                V
                                            
                                            
                                                i
                                                n
                                                i
                                                t
                                                i
                                                a
                                                l
                                            
                                        
                                    
                                
                            
                        
                    
                 , where P is the measured pressure, ∆V is a change in volume of the perforation, and Vinitial is a volume of the perforation before it expands in response to the liquid (Claim 8, lines 1-6).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Biggs (US 8,210,052).
Regarding Independent Claim 1, Biggs teaches (Figures 1-12) a method of non-destructively aging a solid rocket motor propellant grain (see title and abstract), comprising: applying a force to a surface of the solid rocket motor propellant grain via a liquid (column 4, lines 52-67), wherein a 
Regarding Claim 2, Biggs teaches the invention as claimed and as discussed above. Biggs further teaches (Figures 1-12) wherein the solid rocket motor propellant grain is a solid mass with an inner surface area defining a perforation in the interior of the solid rocket motor propellant grain (see Figure 4 describing the grain circular bore).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Doner (US 3,092,992) in view of Chavdar (US 6,655,192).
Regarding Independent Claim 1, Doner teaches (Figures 1-5) a method of non-destructively aging a solid rocket motor propellant grain (see title), comprising: applying a force to a surface of the solid rocket motor propellant grain via a fluid (via 22; see Figure 4 and column 2, line 53 – Column 3, line 14), wherein a deformation is formed on the surface of the solid rocket motor propellant grain in response to the application of the force (the compressibility of the propellant; see column 2, line 53 – column 3, line 
Chavdar teaches measuring the permeability and porosity of a material using a fluid that can be gas or liquid (see column 1, lines 6-10 and 42-48).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Doner to have the fluid to test the porosity be liquid, as taught by Chavdar, in order to measure the permeability and porosity of the material (column 1, lines 6-10).
It is further noted that the actions of the fluid are intended use recitations – “inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims” (MPEP 2115 [R-2]). In this case, the fluid being pressurized is considered the material or article worked upon and does not impart patentability to the claims.
Regarding Claim 2, Doner in view of Chavdar teaches the invention as claimed and as discussed above. Doner further teaches (Figures 1-5) wherein the solid rocket motor propellant grain is a solid mass with an inner surface area defining a perforation in the interior of the solid rocket propellant grain (see Figure 4).
Regarding Claim 3, Doner in view of Chavdar teaches the invention as claimed and as discussed above. Doner further teaches (Figures 1-5) determining a lifespan of the solid rocket motor propellant grain based on at least one of the pressure of the fluid and the volume of the fluid (see column 1, lines 37-40 and column 3, lines 8-14).
Regarding Claim 4, 
Regarding Claim 5, Doner in view of Chavdar teaches the invention as claimed and as discussed above. Doner further teaches (Figures 1-5) wherein the fluid is pressurized in response to moving the fluid into the perforation, wherein the deformation is formed in response to the fluid being pressurized (see Figure 4 and column 2, line 53 – column 3, line 14).
Regarding Claim 6, Doner in view of Chavdar teaches the invention as claimed and as discussed above. Doner further teaches (Figures 1-5) wherein a pre-determined volume (from 26) of fluid is moved into the perforation (at 39).
Regarding Claim 7, Doner in view of Chavdar teaches the invention as claimed and as discussed above. Doner further teaches (Figures 1-5) wherein the fluid is moved into the perforation until the pressure of the fluid reaches a pre-determined value (a pressure value at 39 that is greater than a pressure in 38; see column 2, line 53 – column 3, line 14).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 Notice of References Cited for additional references teaching liquid being used as fluid to determine permeability characteristics.

	Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS P BURKE whose telephone number is (571)270-5407. The examiner can normally be reached M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571)272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 
For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS P BURKE/Examiner, Art Unit 3741